 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 795 
In the House of Representatives, U. S.,

October 7, 2009
 
RESOLUTION 
Honoring the people of Shanksville, Pennsylvania, and the Flight 93 Ambassadors for their efforts in creating the Flight 93 temporary memorial and encouraging the completion of the National Park Service Flight 93 National Memorial by the 10th anniversary of September 11, 2001. 
 
 
Whereas, on September 11, 2001, the passengers and crew of United Flight 93 courageously gave their lives, thereby thwarting a planned attack on our Nation’s Capital; 
Whereas the Flight 93 crash site is a profound national symbol of American patriotism and spontaneous leadership of citizen heroes; 
Whereas the people of Shanksville, Pennsylvania, came together as a community to protect the sacred ground and construct a temporary memorial where Flight 93 crashed on September 11th; 
Whereas the Flight 93 Ambassadors, created by members of the Shanksville community after the tragic events of September 11th, have exhibited selfless dedication and leadership by preserving and recounting the heroic story of the brave intervention of the passengers and crew against the terrorists to the memorial’s visitors; and 
Whereas in large part due to the efforts of the community and Flight 93 Ambassadors, Congress authorized the creation of a permanent national memorial as part of the National Park System under Public Law 107–226, the Flight 93 National Memorial Act: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the Shanksville, Pennsylvania, community and Flight 93 Ambassadors for— 
(A)their foresight, dedication, and leadership in protecting the Flight 93 temporary memorial, the preservation and sharing of the heroic story of the brave intervention of the passengers and crew against terrorists; and 
(B)their efforts to establish a permanent national memorial to Flight 93; and 
(2)encourages the Secretary of the Interior and the National Park Service to complete the Flight 93 National Memorial, as authorized by the Flight 93 National Memorial Act, by the 10th anniversary of the September 11th attacks. 
 
Lorraine C. Miller,Clerk.
